’ internal_revenue_service department of the treasury u ll washington dc contact person a in referenra tn date jan legend state a employer m group b employees plan x bill a this is in response to a ruling_request dated date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted by your authorized representative employer m a political_subdivision of state a has been a participating employer in plan x a defined benefit pian which has been determined to be qualified under sec_401 of the code plan x was established for the benefit of certain of its eligible employees including group b employees plan x was established in accordance with the statutes of employer m the relevant parts of which have been incorporated by reference pursuant to section of plan x employees of employer m who are participants in plan x are required to contribute a specified percentage of their compensation to plan x as a condition_of_employment pursuant to bill a employer m y9ee1 ff i t r osu a employees who participate in pian x in lieu of such employees paying such contributions in addition such employees will have no option to receive the picked-up contributions in cash instead of having such contributions paid to plan x passed by the county council of employer m and signed into law on date bill a was based on the aforementioned facts you request the following rulings that no part of the mandatory_contributions picked up by employer m on and after date will be included in the gross_income of the group b employees for federal_income_tax purposes that the mandatory_contributions picked up by employer m on and after date although designated as employee contributions will be treated as employer contributions for federal_income_tax purposes that contributions picked up by employer m on and after date will not constitute wages from which federal income taxes must be withheld that contributions picked up by employer m on or after date will not be included in the gross_income of the employee until distributed sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a by the employing unit political_subdivision thereof and are picked up the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling heid further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions poor the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request bill a satisfies the criteria set forth in revrul_81_35 and revrul_81_36 it provides that employer m will make contributions in lieu of contributions by group b employees and that the group b employees may not elect to receive such contributions directly accordingly we conclude with respect to ruling requests number sec_1 and that the amounts picked up by employer m on behalf of the group b employees who participate in plan x shall be treated as employer contributions and will not be includible in the employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the employees or their beneficiaries only in the taxabie year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of the pick- up cannot be any earlier than the later of the date bill a was signed or the date the pick- up is put into effect e we snd for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office sincerely yours signed joyce joyce e floyd chief employee_plans technical branch enclosures copy of this letter deleted copy notice
